Case 1:19-cr-00057-LO Document 301 Filed 02/14/20 Page 1 of 2 PageID# 1549

                             IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF VIRGINIA
                                       (Alexandria Division)

    UNITED STATES OF AMERICA                                 )
                                                             )
    vs.                                                      )       No. 1:19cr57 (LO)
                                                             )
    KYU WA HONG,                                             )
                                                             )
          Defendant.                                         )

                                        MOTION TO WITHDRAW

          COMES THIS DAY, after notice to the parties, that Counsel for the Defendant, Lavonda

    Graham Williams, is required to withdraw from this case and requests new counsel be

    appointed. Counsel was recently offered and accepted employment that will require her to

    withdraw from criminal defense practice.

                                                          Respectfully submitted,

                                                          By Counsel
    Law Offices of Lavonda N Graham-Williams, Esq.


    ____________/s/___________________
    Lavonda N. Graham- Williams, Esquire
    Counsel for the Defendant
    1727 King Street, Suite 105
    Alexandria, Virginia 22314
    (703) 518-4328
    (703) 518-4329 fax
    lgraham@lngwlaw.com
    Virginia Bar No. 45411

                                        CERTIFICATE OF SERVICE
                      I HEREBY CERTIFY that on the 14th day of February 2020, I electronically
             filed the foregoing Motion to Withdraw with the Clerk of Court using the CM/ECF
             system, which will send a notification of such filing (NEF) to the following:

                       Carina Cuellar
                       Assistant United States Attorney
                       Attorney for the United States
                       United States Attorney’s Office
Case 1:19-cr-00057-LO Document 301 Filed 02/14/20 Page 2 of 2 PageID# 1550

                2100 Jamieson Avenue
                Alexandria Virginia 22314

                                     ___________/s/________________
                                     Lavonda N. Graham-Williams, Esq.
                                     Counsel for the Defendant
                                     Law Office of Lavonda Graham-Williams
                                     1727 King Street #105
                                     Alexandria, Virginia 22314
                                     (703) 518-4328
                                     Virginia Bar No. 45411
